Citation Nr: 1146472	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1969.  He served in the Republic of Vietnam from March 10, 1966, to February 25, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO). 

The file contains a June 2008 VA Form 21-22, that named The American Legion as the Veteran's representative.  However, the February 2011 Appellant's Brief was submitted by Disabled American Veterans.  The Veteran was asked to clarify his representative and in March 2011 he indicated that he wished to represent himself.

In May 2011, this matter was remanded for further development, to include a VA examination.


FINDINGS OF FACT


1.  The Veteran's service records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed. 

2.  The competent and credible evidence does not show that the Veteran's current skin disability is attributable to active service, including as secondary to herbicide exposure.






CONCLUSION OF LAW

A skin disability was not incurred in active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a March 2006 letter, also prior to the initial adverse determination, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in June 2011 to determine whether his claimed skin disability may be due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's medical history, including his lay assertions and current complaints, and because it addresses the claimed skin disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the May 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo a VA examination in order to determine the nature of any current skin disability and to provide an opinion as to its possible relationship to service.  This was accomplished in June 2011.  The examiner included the requested opinion and furnished a rationale to explain her conclusions.

The Board's May 2011 remand also instructed the AMC/RO to readjudicate the claim and furnish a supplemental statement of the case (SSOC) if the claim was denied.  This was accomplished by a September 2011 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the May 2011 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  With the exception of chloracne or other acneform disease consistent with chloracne, a skin disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure. 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability, including as secondary to herbicide exposure.  The Veteran's service records show that he active service in Vietnam.  Moreover, the Board finds that the circumstances of the Veteran's active service included in-country duty in Vietnam. 

As the Veteran had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran's in-service herbicide exposure is presumed based on his active service in Vietnam, his diagnosed skin disability is not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  Instead, the Board notes that, with respect to skin disabilities, only chloracne or other acneform disease consistent with chloracne is among the diseases for which presumptive service connection is available.  Id.  The Veteran's STRs do not show that he was treated for chloracne or other acneform disease consistent with chloracne.  No post-service evidence demonstrates the presence of chloracne or other acneform disease consistent therewith.  Thus, the Board finds that service connection for a skin disability is not warranted on a presumptive service connection basis. 

The Veteran also is not entitled to service connection for a skin disability on a direct service connection basis as will be explained below.  

The Veteran's STRs, including a December 1968 separation examination report, are negative for complaints or findings of a skin disability.  A post-service October 1972 VA examination is also negative for complaints or findings of a skin disability.  The earliest post-service medical evidence of a skin disability is documented in a June 1998 VA treatment record.  In that record, the Veteran reported that he has had this rash for many years.  Subsequent treatment records dated from 1999 to 2009 document several skin disabilities to include, mild erythema of the bilateral groin area; chronic rash in the groin and between the toes; tinea cruris/tinea pedis; dermatitis; and onychomycosis of the feet. 

On June 2011 VA examination, the Veteran reported that his skin disorder began in service.  He stated that while on duty in Vietnam he was given a powder for his skin rash.  He reported that he currently uses a cream for his disability.  Physical examination revealed rash in the left groin crease.  Tinea cruris was diagnosed.  The examiner opined, in pertinent part:

". . tinea affecting skin of groin is as least as likely as not caused by or a result of military service, this is based on [the Veteran's] self reported history that condition appeared and was treated during his military time (the Veteran reports being treated in military service with powder and cream for fungal infection of his groin).  . . [The Veteran] reports currently using clotrimazole as prescribed topically for fungal skin infection that involves groin.  VAMC record confirms current clotrimazole prescription.  VA computerized problem list includes an entry of "tinea" from treating health care provider [the Veteran] reports that the groin rash began in service:  [the Veteran] reports being given a powder to use on his groin while in Vietnam and receiving a cream for his groin in Camp Bellmore, Virginia.  I cannot locate a military record in the c-file showing this treatment.  However, given the Veteran's history, the condition began in service and was treated in service.  I am thus basing my opinion on the Veteran's self-reported history of treatment in military service and also that some fungal skin infections can occur chronically."

Thus, the post-service medical evidence shows that the Veteran has been treated for a variety of skin conditions, variously diagnosed as dermatitis, and tinea cruris/pedis following his service separation.  As noted, it appears that the Veteran first was treated post-service for a skin disability in June 1998, some 29 years after his service separation in January 1969.  The Board notes in this regard that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Regarding continuity of symptomatology, it is acknowledged that the Veteran is competent to report observable symptoms such as a skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, ultimately is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Again, a report of treatment in 1998 reflects a history of skin problems "for many years."  This statement was made for the purposes of receiving medical care and thus it is found to be reliable.  Therefore, it is accepted that the Veteran's skin disorder first "many years" before 1998.  However, to establish service connection, it must be at least as likely as not that the skin problems had been continuous since service.  Here, the preponderance of the evidence is against such a finding.  Indeed, his discharge examination was normal.  
Additionally, a VA examination conducted in 1972 included a general examination and, aside from sinus-related issues, system review was negative.  Moreover, while he raised a claim of service connection for his sinus problems in 1972 he did not also pursue a claim regarding any skin disorder.  Had he been experiencing manifestations of a skin disorder at that time it would be reasonable to assume he would have raised a claim for that condition.

Thus, while the Board accepts the Veteran's statements of a long-standing history of skin problems, the preponderance of the evidence is simple against a finding that such history dated all the way back to service.  For the reasons discussed above, it would appear that the onset of any skin disorder was, at the very least, subsequent to 1972.  Thus, there was at least a 3-year gap between the Veteran's service and post-service symptoms, and very possibly this gap was much lengthier.  Therefore, an award of service connection based on continuity of symptomatology is not warranted here.  Moreover, while the June 2011 VA examiner did state that the Veteran's skin disability was at least as likely as not related to his service, she clearly indicated that her opinion was based on the Veteran's self-reported history.  The Board is cognizant that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  In this case, the Veteran gave a history that is inconsistent with the medical records in the claims file, and that is what the VA examiner relied upon in reaching her conclusion.  In fact, the examiner even indicated that she was unable to locate any records of in-service treatment.  Therefore, her opinion is even contrary to her own review of the file and thus lacks probative value.  Again, while the Veteran is credible with respect to his report of a history of skin problems, he is not credible to the extent he is claiming such history extends all the way back to service.  Therefore, the examiner's reliance on such history negates the value of such opinion.  

In conclusion, service connection for a skin disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a skin disability, including as due to herbicide exposure, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


